           Case 2:21-cv-00593-MCE-JDP Document 1 Filed 03/31/21 Page 1 of 5



 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     JACOB LEBSACK
 9
10
                          UNITED STATES DISTRICT COURT

11                      EASTERN DISTRICT OF CALIFORNIA
12
13   JACOB LEBSACK,                        Case No.:

14                Plaintiff,
                                           COMPLAINT AND DEMAND FOR
15         vs.                             JURY TRIAL FOR:
16
                                           1. VIOLATIONS OF
17   WAYPOINT RESOURCE GROUP,                 THE FAIR DEBT COLLECTION
     LLC,                                     PRACTICES ACT [15 U.S.C. §
18
                  Defendant(s).               1692]
19
20                                         2. VIOLATIONS OF THE
                                              ROSENTHAL FAIR DEBT
21
                                              COLLECTION PRACTICES
22                                            ACT [CAL. CIV. CODE § 1788]
23
24
25
26
27
28

                                          -1-

                                                           COMPLAINT FOR DAMAGES
           Case 2:21-cv-00593-MCE-JDP Document 1 Filed 03/31/21 Page 2 of 5



 1                                    INTRODUCTION
 2
           1.       JACOB LEBSACK (“Plaintiff”) brings this action to secure redress

 3
     from WAYPOINT RESOURCE GROUP, LLC (“Defendant”) for violations of the

 4
     Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692. Plaintiff also

 5
     brings this action to secure redress from Defendant for violations of the Rosenthal

 6
     Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788].

 7
                               JURISDICTION AND VENUE

 8
           2.       Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as

 9
     Plaintiff’s claims arise under the laws of the United States.

10
           3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)

11
     because the acts and transactions alleged in this Complaint occurred here, Plaintiff

12
     resides here, and Defendant transacts business here.

13
                                           PARTIES

14
           4.       Plaintiff is an individual, residing in Escalon, San Joaquin County,

15
     California.    Plaintiff is a natural person from whom a debt collector seeks to

16
     collect a consumer debt which is due and owing or alleged to be due and owing.

17
           5.       Defendant is a limited liability company engaged in the business of

18
     collecting debts in this state and in several other states, with its principal place of

19
     business located in Texas. The principal purpose of Defendant is the collection of

20
     debts in this state and Defendant regularly attempts to collect debts alleged to be

21
     due another.

22
           6.       Defendant is engaged in the collection of debts from consumers using

23
     the mail and telephone. Defendant regularly attempts to collect debts alleged to

24
     be due another and Defendant is a “debt collector” as defined by the FDCPA and

25
     the RFDCPA.

26
                                 FACTUAL ALLEGATIONS

27
           7.       Within one year prior to the filing of this action, Defendant contacted

28
     Plaintiff to collect money, property or their equivalent, due or owing or alleged to
     be due or owing from a natural person by reason of a consumer credit transaction
                                                 -2-

                                                                     COMPLAINT FOR DAMAGES
           Case 2:21-cv-00593-MCE-JDP Document 1 Filed 03/31/21 Page 3 of 5



 1   and/or "consumer debt." Specifically, Defendant sought the collection of an alleged
 2   debt stemming from a consumer cable subscription.
 3          8.  In February 2020 through March 2020, Plaintiff prepared and
 4   delivered via USPS Certified Mail, various written correspondences to Defendant.
 5         9.     One such written correspondence, which was delivered to Defendant’s
 6   place of business at 301 Sundance Parkway in Round Rock, Texas, specifically
 7   advised Defendant that Plaintiff did not wish to receive any telephone calls from
 8   Defendant.
 9         10.     Despite this, Defendant placed two (2) calls to Plaintiff on January
10
     12, 2021 seeking to collect the same alleged debt.
11
           11.    One call was placed to Plaintiff’s cellular telephone, while the other
12
     call was placed to Plaintiff’s place of employment. Defendant, based upon prior
13
     interactions in the past, is well aware of Plaintiff’s personal cellular telephone and
14
     that Plaintiff disputes the alleged debt. Defendant thus intentionally opted to place
15
     a collection call to Plaintiff’s place of employment with the specific intent of
16
17
     pressuring, abusing, or harassing Plaintiff into making payment.

18                           FIRST CAUSE OF ACTION
19      (Violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692)
20         12.     Plaintiff incorporates by reference all of the above paragraphs of this
21   Complaint as though fully stated herein.
22         13.     Defendant violated the FDCPA. Defendant’s violations include, but
23   are not limited to the following:
24
           (a)    Defendant violated 15 U.S.C. §1692c(c) by continuing to place calls
25
     in connection with the collection of a debt to Plaintiff despite being on written
26
     notice that Plaintiff had requested a cease in any and all such calls;
27
28

                                                -3-

                                                                    COMPLAINT FOR DAMAGES
              Case 2:21-cv-00593-MCE-JDP Document 1 Filed 03/31/21 Page 4 of 5



 1            Defendant violated 15 U.S.C. §1692d by engaging in any conduct the natural
 2   consequence of which is to harass, oppress, or abuse any person in connection with
 3   the collection of a debt;
 4            14.   Defendant’s acts, as described above, were done intentionally with the
 5   purpose of coercing Plaintiff to pay the alleged debt.
 6            15.   As a result of the foregoing violations of the FDCPA, Defendant is
 7   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
 8
     costs, and, such other and further relief as the Court deems proper.
 9
                                 SECOND CAUSE OF ACTION
10
       (Violation of the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
11
                                          CODE § 1788)
12
              16.   Plaintiff incorporates by reference all of the above paragraphs of this
13
     Complaint as though fully stated herein.
14
              17.   Defendant violated the RFDCPA. Defendant’s violations include, but
15
     are not limited to, the following:
16
              (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
17
     attempting to collect a consumer debt without complying with the provisions of
18
     Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
19
     Debt Collection Practices Act).
20
              18.   Defendant’s acts, as described above, were done intentionally with the
21
     purpose of coercing Plaintiff to pay the alleged debt.
22
              19.   As a result of the foregoing violations of the RFDCPA, Defendant is
23
     liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
24
     costs.
25
                                   PRAYER FOR RELIEF
26
              WHEREFORE, Plaintiff respectfully requests that judgment be entered
27
     against Defendant for the following:
28

                                                 -4-

                                                                    COMPLAINT FOR DAMAGES
            Case 2:21-cv-00593-MCE-JDP Document 1 Filed 03/31/21 Page 5 of 5



 1          (a)    Actual damages pursuant to statute(s), in amounts to be determined at
 2   trial and for Plaintiff.
 3          (b)    Statutory damages pursuant to statute(s);
 4          (c)    Punitive damages pursuant to statute;
 5
            (d)   Costs and reasonable attorney’s fees pursuant to pursuant to statute(s);
 6
     and
 7
            (e)    For such other and further relief as the Court may deem just and
 8
 9   proper.

10                              DEMAND FOR JURY TRIAL
11          Please take notice that Plaintiff demands a trial by jury in this action.
12
13                                            RESPECTFULLY SUBMITTED,
14   Dated: March 31, 2021                    MARTIN & BONTRAGER, APC
15
16                                            By: /s/ Nicholas J. Bontrager
17                                                    Nicholas J. Bontrager
                                                      Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                                -5-

                                                                     COMPLAINT FOR DAMAGES
